DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 10/15/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 10/15/2019 and 12/17/2019 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group I, Species A (corresponding to claims 1, 2 and 4-6) in the reply filed on 12/11/20 is acknowledged.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation calling for, “… the fourth film layer …” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (“Yamada”) US PG-Pub 2012/0299070.
Yamada discloses in Figs. 12-14 and 16 a diode, comprising: a substrate (e.g. element 121), a buffer layer (e.g. element 121/129) on a side of the  substrate, and a first film layer (e.g. annotated element 1st shown in Fig. 14 below or element 126 shown in Fig. 16), a second film layer (e.g. annotated element 2nd) and a third film layer (e.g. annotated element 3rd) which are configured at a side of the buffer layer away from the substrate, wherein: the second film layer is located at a side of the first film layer away from the buffer layer, and the third film layer is located at a side of  the second film layer away from the buffer layer; and the first film layer is  a polycrystalline silicon film layer (¶¶[0050 and 0083]); the second film layer is an amorphous                    silicon film layer (¶[0033]); and the third film layer is one of the polycrystalline silicon film layer and the amorphous silicon film layer (¶[0034]); and the diode at least includes a first portion (e.g. element 122/132), a second portion (e.g. element 123), a third portion (e.g. element 124/135), a first  electrode (e.g. element 131), and a second electrode (e.g. element 130), wherein: the first portion is located in the first film layer; the second portion is located in the second film layer; and the third portion is located in the third film layer; and the first electrode  is located at a side of the first portion away from the buffer layer and is  electrically connected to the first portion; and the second electrode is located at a side of the third portion away from the buffer layer and is  electrically connected to the third portion.    
Re claim 2, Yamada discloses wherein: the first film layer is P-type polycrystalline silicon (¶[0050]);  the second film layer is intrinsic amorphous silicon (¶[0033]); and the third film layer is one of N-type amorphous silicon (¶[0034]) and N-type  polycrystalline silicon.    
Re claim 6, Yamada discloses wherein: a transparent conductive layer (e.g. ITO 125) is located at a side of the third film layer away from the substrate, and the third portion is electrically connected to the second electrode through the transparent conductive layer (Figs. 14 and 16).    

    PNG
    media_image1.png
    901
    931
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Yaniv et al. (“Yaniv”) USPAT 5,061,040.
Yamada discloses the device structure as recited in the claim, but does not specifically a fourth film.
Yaniv discloses a fourth film layer (e.g. element 220a/254) is configured at the side of a buffer layer (e.g. element 216/252’) away from the substrate (Figs. 16 and 17), the fourth film layer is between the first film layer (e.g. element 220c/254’) and the second film layer (e.g. the p layer above element 220a or 258’), and the fourth film layer is an amorphous silicon film layer; and the diode further includes a fourth portion (e.g. n-region) located in the fourth film layer.    
Yaniv's fullerene derivative could be incorporated with Yamada's device which would result in the claimed invention of a fourth film layer. The motivation to combine Yaniv's would be to provide a support for a greater reverse bias voltage as taught by Yaniv. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Yaniv's teachings to arrive at the claimed invention.
Re claim 5, Yaniv discloses wherein: the fourth film layer is one of N-type amorphous silicon and P-type amorphous silicon (Col. 8, lines 20-25 and Figs. 16-17).    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893